                 Case 2:21-cv-00053-JCC Document 17 Filed 04/12/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9        ANGELA KOLEBUCK-UTZ, individually and             CASE NO. C21-0053-JCC
          on behalf of all others similarly situated,
10
                                                            MINUTE ORDER
11                             Plaintiff,
                v.
12
          WHITEPAGES INC.,
13
                               Defendant.
14

15
               The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
               This matter comes before the Court on the parties’ stipulated motion to extend initial
18
     scheduling deadlines (Dkt. No. 16). The parties ask to extend the initial case management
19
     deadlines in light of the Court’s pending ruling on Whitepages’ motion to dismiss. Finding good
20
     cause, the motion is GRANTED. The new deadlines are as follows:
21
                      FRCP 26(f) Conference Deadline                May 26, 2021
22
                      Initial Disclosure Deadline                   June 2, 2021
23
                      Joint Status Report                           June 9, 2021
24
               It is so ORDERED.
25
     //
26


     MINUTE ORDER
     C21-0053-JCC
     PAGE - 1
            Case 2:21-cv-00053-JCC Document 17 Filed 04/12/21 Page 2 of 2




 1        DATED this 12th day of April 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0053-JCC
     PAGE - 2
